Citation Nr: 0933393	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  09-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for a heart condition 
(also claimed as hypoperfusion).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a 
closed head injury.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for syncope (also 
claimed as fainting).

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and adjustment disorder with anxious mood.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to 
August 2002 and from February 2003 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a July 2009 letter, the Veteran requested a "personal 
hearing before a member of the BVA travel team."  Therefore, 
a Travel Board hearing should be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the St. Petersburg, Florida RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




